DETAILED ACTION

This office action is in response to Remarks and Amendments filed March 12, 2021 in regards to a continuing application filed December 12, 2018 to a U.S. Application 14/443,082 (now U.S. Patent No. 10,208,170) filed May 15, 2015 claiming priority to PCT/EP2013/073236 filed on November 7, 2013, to foreign application EP13181703 filed August 26, 2013 and to provisional application US 61/728839 filed on November 21, 2012. Claims 1, 5, and 9 have been amended. Claim 2, 3, and 6 have been cancelled without prejudice. Claims 1, 4-5, and 7-15 are currently being examined.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 1, 4-5, and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the closest references: Wada et al. (US 2007/0066167 A1).
Wada et al. disclose a surface-postcrosslinked polyacrylic acid particles comprising the values of centrifuge retention capacity (CRC) ranging from 35-45 g/g, absorption under load (AUL) at 1.9 kPa ranging from 33-37 g/g, absorption under high load (AUHL) at 4.8 kPa ranging from 15-26 g/g, and extractables ranging from 2-30%.  Wada et al. disclose the median particle size, D50 of the particles are in the range of 238 – 375 µm and the bulk density preferably in the range of 0.40 to 0.90 g/ml of the instant claim 1. 
However, in regards to claim 1, Wada et al. do not teach or fairly suggest the claimed surface-postcrosslinked water-absorbent polymer particles comprising the combination of the claimed properties especially (d) a porosity from 20-40%. In regards to claim 5, Applicants demonstrate in Table 2 of the do not teach or fairly suggest the total liquid uptake satisfying the equation of instant claim 5 using the retention capacity of the post-crosslinked polymer particles as X wherein the CRC is at least 25 g/g and the liquid uptake is at least 30 g.   In regards to claim 9, Applicants demonstrate in Table 3 of the Remarks that Wada et al. do not teach or suggest the change of characteristic swelling time of the post-crosslinked polymer particles of less than 0.6 satisfying the equation of the instant claim 9 wherein the centrifuge retention time is at least 35 g/g. 
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/RONALD GRINSTED/Examiner, Art Unit 1763   

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763